FILED: January 26, 2009

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                         ___________________

                             No. 08-1724
                         (3:08-cv-00192-FDW)
                         ___________________


Alfred T. Thomas,

                      Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; PETER GILCREST; NATHANIEL P. PROCTOR;
YVONNE MIMS-EVANS; THOMAS C. PORTER; HELMS, MULLIS & WICKER
PLLC,

                      Defendants – Appellees

                         ___________________

                              O R D E R
                         ___________________



     Appellant has filed a renewed request to correct the case

caption to use his full name rather than initials, in accordance

with the captioning of the case in the district court.      The

Court grants the motion and re-captions this case as it was

captioned in the district court.

     The caption and party sections on the first page of the

opinion are amended to identify the appellant by name.      The

references to appellant in the second and sixth lines on the
second page of the opinion are amended to identify the appellant

by name.

                              For the Court--By Direction

                              /s/ Patricia S. Connor, Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1724


Alfred T. Thomas,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; PETER GILCREST; NATHANIEL P.
PROCTOR; YVONNE MIMS-EVANS; THOMAS C. PORTER; HELMS, MULLIS
& WICKER PLLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00192-FDW)


Submitted:    November 10, 2008             Decided:   December 9, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred T. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred T. Thomas appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Thomas v. United States, No. 3:08-cv-00192-FDW

(W.D.N.C. May 1, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     2